                                                                                                                       JS-6
                                                  Timothy M. Ryan, Bar No. 178059
                                             1    Andrew J. Mase, Bar No. 300680
                                             2    THE RYAN FIRM
                                                  A Professional Corporation
                                             3    30 Corporate Park, Suite 310
                                                  Irvine, CA 92606
                                             4    Telephone (949) 263-1800; Fax (949) 872-2211
                                             5    Attorneys for Defendant Specialized Loan Servicing, LLC
                                             6
                                             7
                                             8                    IN THE UNITED STATES DISTRICT COURT
                                             9          FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN
                                             10                             DIVISION
                                             11
                                             12   FATEMEH DIDEBAN, an                         CASE NO.: 8:18-cv-01957-DOC-JDE
                A Professional Corporation




                                                  individual,                                 Date Action Filed: September 17, 2018
THE RYAN FIRM




                                             13
                                                               Plaintiff,
                                             14                                               Assigned for All Purposes to
                                             15   vs.                                         Hon. David O. Carter
                                                                                              Crtrm. 9D
                                             16   SPECIALIZED LOAN
                                                  SERVICING, LLC, A business                  ORDER TO REMAND CASE TO
                                             17   entity; and DOES 1 through 50,              STATE COURT [28]
                                                  inclusive,
                                             18                                               Trial Date: None set.
                                                               Defendants.
                                             19
                                             20
                                             21          Based on the joint stipulation filed by plaintiff Fatemeh Dideban
                                             22   (“Plaintiff”) and defendant Specialized Loan Servicing, LLC (“SLS”) the Court
                                             23   now orders as follows:
                                             24          The Court GRANTS the joint stipulation:
                                             25          (1)   Plaintiff’s first claim for violations of 12 C.F.R. §1024.17 and second
                                             26                claim for 12 C.F.R. §12 C.F.R. §1026 are dismissed without
                                             27                prejudice;
                                             28
                                                                                              1
                                                                                      Order
                                             1        (2)   SLS’ motion to dismiss to the first amended complaint (ECF No. 26)
                                             2              is withdrawn;
                                             3        (3)   Based on such dismissal, there is no longer a basis for federal
                                             4              jurisdiction and the matter is remanded to the Superior Court of
                                             5              Orange County, Case Number 30-2018-01019338-CU-FR-CJC.
                                             6
                                             7
                                             8    DATED: March 11, 2019                        By:
                                             9                                                 DAVID O. CARTER
                                                                                               UNITED STATES DISTRICT JUDGE
                                             10
                                             11
                                             12
                A Professional Corporation
THE RYAN FIRM




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                           2
                                                                                   Order
                                             1                                    PROOF OF SERVICE
                                             2          I am over the age of eighteen years and not a party to the within action. I am
                                             3    employed by The Ryan Firm, A Professional Corporation, whose business address is: 30
                                                  Corporate Park, Suite 310, Irvine, CA 92606.
                                             4
                                                        On March 8, 2019, I served the within document(s) described as: [PROPOSED]
                                             5    ORDER on the interested parties in this action:
                                             6          by transmitting via electronic mail the document(s) listed above to the email
                                                  addresses provided by counsel.
                                             7
                                                        by placing the original      true copy(ies) thereof enclosed in sealed envelope(s)
                                             8            addressed as follows:     addressed as stated on the attached mailing list.
                                             9
                                                         Name & Address             Telephone / Fax / E-mail             Role
                                             10    First Class Counsel            Tel: (949) 682-8550          Attorney for Plaintiff
                                             11    Andrew Davis                   Fax: *                       Fatemeh Dideban
                                                   18881 Von Karman Ave.,         Email:
                                             12    Suite 1175                     adavis@firstclasscounsel.com
                A Professional Corporation




                                                   Irvine, CA 92612
THE RYAN FIRM




                                             13
                                                        CM/ECF (U.S. District Court, Central District of California, Local Civil Rule 5-
                                             14         3.3)—The NEF that is automatically generated by the Court’s Electronic Filing
                                             15         System constitutes service of the filed document(s) on registered users. All parties
                                                        who are not registered, if any, were served in the manner set forth above.
                                             16
                                                        (State) I declare under penalty of perjury under the laws of the State of California
                                             17         that the foregoing is true and correct.
                                             18         Executed on March 8, 2019, at Irvine, California.
                                             19
                                             20                                                             /s/ Adri Davis
                                             21                                                     ADRI DAVIS

                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28


                                                                                        Proof of Service
